
	
		I
		111th CONGRESS
		2d Session
		H. R. 5838
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mrs. Halvorson (for
			 herself and Mr. Rush) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  multifamily transitional housing loan program of the Department of Veterans
		  Affairs by requiring the Secretary of Veterans Affairs to issue loans for the
		  construction of, rehabilitation of, or acquisition of land for multifamily
		  transitional housing projects instead of guaranteeing loans for such purposes,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Veterans Transitional Housing Act of
			 2010.
		2.Conversion of
			 multifamily transitional housing loan program to loan issuance program
			(a)Authority To
			 issue loans
				(1)In
			 generalSection 2051 of title 38, United States Code, is
			 amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking The and inserting (1) The; and
						(ii)by
			 adding at the end the following new paragraph:
							
								(2)The Secretary shall, utilizing funds
				available in the Multifamily Transitional Housing Loan Program Revolving Fund
				under section 2055 of this title, issue not less than five loans that meet the
				requirements of this
				subchapter.
								;
						(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), by striking under subsection (a) and inserting
			 under subsection (a)(1);
						(ii)in
			 paragraph (2), by striking under subsection (a) and inserting
			 under subsection (a)(1); and
						(iii)in
			 paragraph (3), by inserting or issued after
			 guaranteed;
						(C)in subsection (c),
			 by inserting or issued after guaranteed;
			 and
					(D)in subsection (g),
			 by inserting or issued after guaranteed.
					(2)Authority to
			 delegate approval authoritySubsection (c) of such section, as
			 amended by paragraph (1)(C) of this subsection, is further amended—
					(A)by striking
			 A loan and inserting (1) A loan; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)The Secretary may delegate approval
				under paragraph (1) to a State or local government
				entity.
							.
					(3)Sunset of
			 authority to issue loan guaranteesSuch section is further
			 amended by adding at the end the following new subsection:
					
						(h)The Secretary may
				not guarantee under subsection (a)(1) any loan that is closed after the date of
				the enactment of this subsection. The termination by this subsection of the
				authority to guarantee loans under this subsection shall not affect the
				validity of any loan guaranteed under this subchapter before the date of the
				enactment of this subsection and is in force on that
				date.
						.
				(4)Conforming
			 amendmentsSuch title is
			 further amended as follows:
					(A)In section
			 2052(d), by inserting or issue after whether to
			 guarantee.
					(B)In section
			 2053(a), by inserting or issued after is
			 guaranteed.
					(C)In section
			 2054(a)—
						(i)in
			 the first sentence, by inserting or issued after
			 guaranteed; and
						(ii)in
			 the last sentence, by inserting or loan after
			 guarantee.
						(5)Clerical
			 amendmentsSuch title is
			 further amended as follows:
					(A)In the heading of
			 subchapter VI of chapter 20, by striking Loan guarantee
			 for.
					(B)In the table of
			 sections at the beginning of such chapter, by striking the item relating to
			 subchapter VI and inserting the following new item:
						
							
								SUBCHAPTER VI—Multifamily
				transitional
				housing
							
							.
					(b)Multifamily
			 Transitional Housing Loan Program Revolving Fund
				(1)In
			 generalSubchapter VI of chapter 20 of such title is amended by
			 adding at the end the following new section:
					
						2055.Multifamily
				Transitional Housing Loan Program Revolving Fund
							(a)EstablishmentThere is established in the Treasury of the
				United States a revolving fund known as the Department of Veterans
				Affairs Multifamily Transitional Housing Loan Program Revolving Fund
				(in this section referred to as the Fund).
							(b)ElementsThere shall be deposited in the Fund the
				following, which shall constitute the assets of the Fund:
								(1)Amounts paid into the Fund under any
				provision of law or regulation established by the Secretary imposing fees on
				persons or entities issued a loan under this subchapter.
								(2)All other amounts received by the Secretary
				incident to operations relating to the issuance of loans under this subchapter,
				including—
									(A)collections of principal and interest on
				loans issued by the Secretary under this subchapter;
									(B)proceeds from the sale, rental, use, or
				other disposition of property acquired under this subchapter; and
									(C)penalties collected pursuant to this
				subchapter.
									(3)Amounts
				appropriated or otherwise made available before the date of the enactment of
				this section for purposes of activities under this subchapter, including
				amounts appropriated for such purposes under title I of the Department of
				Veterans Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 2000 (Public Law 106–74; 113 Stat. 1049).
								(c)Use of
				fundsThe Fund shall be
				available to the Secretary, without fiscal year limitation, for all operations
				relating to the issuance of loans under this subchapter, consistent with the
				Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2054 the
			 following new item:
					
						
							2055. Multifamily Transitional
				Housing Loan Program Revolving
				Fund.
						
						.
				(c)Clarification of
			 authority To determine terms and conditions of loansSubsection
			 (a)(6) of section 2052 of such title is amended by inserting including
			 with respect to forbearance, deferral, and loan forgiveness, after
			 determines are reasonable,.
			(d)Clarification of
			 types of spaces that may be included in covered multifamily transitional
			 housing projectsSubsection (c)(1) of such section 2052 is
			 amended by striking or job training programs and inserting
			 job training programs, other types of residential units, or other uses
			 that the Secretary considers necessary for the sustainability of the
			 project.
			(e)Loan
			 defaultsSection 2053 of such title is amended by adding at the
			 end the following new subsection:
				
					(c)The Secretary may
				impose such penalties or require such collateral as the Secretary considers
				necessary—
						(1)to discourage
				default on a loan issued under this subchapter; or
						(2)to mitigate harm
				to the Department from default on a loan issued under this subchapter.
						(d)The Secretary
				shall administer any property coming under the jurisdiction of the Secretary by
				reason of default on a loan issued or guaranteed under this subchapter in
				accordance with regulations prescribed by the Secretary for that purpose. Such
				administration of property may include selling, renting, or otherwise disposing
				of property as the Secretary considers
				appropriate.
					.
			(f)Preferential
			 treatment of veterans
				(1)In
			 generalSubchapter VI of chapter 20 of such title, as amended by
			 subsection (b), is further amended by adding at the end the following new
			 section:
					
						2056.Preferential
				treatment of veteransNo
				provision of Federal or State law may prohibit a multifamily transitional
				housing project described in section 2052(b) of this title from offering
				preferential treatment to
				veterans.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by subsection (b), is further amended by adding at the end the
			 following new item:
					
						
							2056. Preferential treatment of
				veterans.
						
						.
				(g)Technical
			 correctionsSection 2052 of such title is amended—
				(1)in subsection
			 (b)(2), by striking counselling both places it appears and
			 inserting counseling; and
				(2)in subsection
			 (d)(2), by striking , as assessed under section 107 of Public Law
			 102–405.
				
